EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills Integrated Corporate Relations, Inc. 646-277-1254 john.mills@icrinc.com Cutera Reports First Quarter 201 5 Results R evenue Grew 18% - Driven by Sales of New Products BRISBANE, California, May 7, 2015 ─ Cutera, Inc. (NASDAQ: CUTR ), a leading provider of laser and other energy-based aesthetic systems for practitioners worldwide, today reported financial results for the first quarter ended March 31, 2015. Key financial highlights for the first quarter of 2015 were as follows: ● Revenue increased 18% to $19.1 million, compared to the same period last year, resulting primarily from recently launched new products, enlighten TM and excel HR
